Title: To James Madison from Robert Montgomery, 28 April 1803 (Abstract)
From: Montgomery, Robert
To: Madison, James


28 April 1803, Alicante. Encloses a copy of a letter received “this Morning” from O’Brien. Adds in a postscript, “The British consul is now here in Quarantine from Algiers.”
 

   
   RC (DNA: RG 59, CD, Alicante, vol. 1). Written at the foot of a copy of O’Brien to Montgomery, 24 Apr. 1803 (see Pinckney to JM, 12 Apr. 1803, n. 9); O’Brien asked Montgomery to forward a copy of the 24 Apr. letter to JM. Docketed by Wagner as received 20 May.



   
   A full transcription of this document has been added to the digital edition.

